Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10531 Nicholas Family of Funds, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2008 Date of Reporting Period: 03/31/2008 Item 1. Schedule of Investments. Schedule of Investments (unaudited) Nicholas Liberty Fund AS OF: 03/31/08 VALUE COMMON STOCKS - 87.63% Consumer Discretionary - Media - 15.14% 18,700 DIRECTV Group, Inc. (The) * $ 463,573 13,000 DISH Network Corporation - Class A * 373,490 14,624 Liberty Entertainment Series A * 331,087 18,028 Liberty Global, Inc. - Series C * 585,550 1,531 Liberty Media Holding Corporation Capital 24,098 3,000 Radio One, Inc. - Class A * 4,560 1,782,358 Consumer Discretionary - Retail - 7.99% 13,213 IAC/InterActiveCorp * 274,302 3,100 Jos. A. Bank Clothiers, Inc. * 63,550 8,500 Kohl's Corporation * 364,565 14,721 Liberty Media Holding Corporation 237,597 940,014 Energy - Energy - 11.63% 3,900 Eagle Rock Energy Partners L.P. 56,160 20,478 Hiland Holdings GP, LP 473,042 9,308 Hiland Partners, LP 423,421 5,000 Newfield Exploration Company * 264,250 6,000 SemGroup Energy Partners, L.P. 151,500 1,368,373 Exchange Traded Funds - 5.60% 2,000 iShares S&P SmallCap 600 Value Index Fund 130,860 4,000 SPDR Trust Series 1 527,880 658,740 Financials - Banks - 0.93% 3,000 Marshall & Ilsley Corporation 69,600 3,800 MGIC Investment Corporation 40,014 109,614 Financials - Diversified - 0.59% 2,000 Moody's Corporation 69,660 Financials - Insurance - 9.13% 16,100 National Financial Partners Corporation 361,767 5,700 Nationwide Financial Services, Inc. 269,496 2,900 Philadelphia Consolidated Holding Corp. * 93,380 7,320 Travelers Companies, Inc. (The) 350,262 1,074,905 Health Care - Equipment - 0.45% 4,800 DexCom, Inc. * 19,872 2,300 Insulet Corporation * 33,120 52,992 Health Care - Pharmaceuticals & Biotechnology - 3.08% 8,900 Bio-Imaging Technologies, Inc. * 62,389 4,000 Omrix Biopharmaceuticals, Inc. * 56,000 5,300 Teva Pharmaceutical Industries Ltd. 244,807 363,196 Health Care - Services - 12.25% 1,600 Cardinal Health, Inc. 84,016 21,800 DaVita, Inc. * 1,041,168 22,367 Dialysis Corporation of America * 163,055 5,600 VCA Antech, Inc. * 153,160 1,441,399 Industrials - Capital Goods - 0.62% 2,000 Oshkosh Truck Corporation 72,560 Industrials - Commercial Services & Supplies - 2.94% 8,200 Cintas Corporation 234,028 2,000 Manpower Inc. 112,520 346,548 Information Technology - Hardware & Equipment - 3.80% 7,400 Comverge, Inc. * 76,442 2,900 Plexus Corp. * 81,345 8,000 ScanSource, Inc. * 289,520 447,307 Information Technology - Software & Services - 12.65% 11,200 Fiserv, Inc. * 538,608 2,800 Heartland Payment Systems, Inc. 64,428 3,000 Hewitt Associates, Inc. * 119,310 12,400 Microsoft Corporation 351,912 2,000 TNS, Inc. * 41,280 16,000 VanceInfo Technologies Inc. * 108,800 8,600 Wright Express Corporation * 264,278 1,488,616 Telecommunication Services - 0.83% 6,600 Clearwire Corporation * 97,746 TOTAL Common Stocks (COST: $10,146,948) 10,314,028 CONVERTIBLE PREFERRED STOCK 0.04% Financials - Real Estate - 0.04% 200 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable Preferred Stock (COST: $3,903) 4,440 SHORT-TERM INVESTMENTS - 12.79% Commercial Paper - 9.72% $250,000 Diageo Capital plc 04/02/08, 2.98% 249,979 250,000 Vulcan Materials Company 04/08/08, 3.15% 249,847 120,000 General Electric Capital Corporation 04/11/08, 2.50% 119,917 250,000 H.J. Heinz Finance Company 04/14/08, 3.22% 249,709 275,000 Alcoa Inc. 04/16/08, 3.00% 274,656 1,144,108 Variable Rate Security - 3.07% 360,781 Wisconsin Corporate Central Credit Union 04/01/08, 2.32% 360,781 TOTAL Short-term Investments (COST: $1,504,889) 1,504,889 TOTAL SECURITY HOLDINGS (COST: $11,655,740) - 100.46% 11,823,357 LIABILITIES, NET OF OTHER ASSETS (0.46)% (53,634) TOTAL NET ASSETS $11,769,723 % OF NET ASSETS * NON-INCOME PRODUCING As of March 31, 2008, investment cost for federal tax purposes was $11,659,658 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 1,289,366 Unrealized depreciation (1,125,667) Net unrealized appreciation $ 163,699 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Family of Funds, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/28/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/28/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/28/2008
